PER CURIAM.
Appellant, who was found guilty by the jury of robbery, and sentenced by the Court to fifteen years in prison, appeals his conviction and sentence, alleging that the trial court erred in denying his motion for judgment of acquittal, and urging that there was insufficient evidence to sustain his conviction. We have carefully examined the record and the arguments of counsel as set forth in their well prepared briefs. The evidence was conflicting and a substantial portion thereof was circumstantial. Our examination of the record reveals that there was sufficient evidence to justify submission of the case to the jury *53who apparently resolved the conflicts contrary to the position maintained by the appellant. Finding no reversible error, the judgment and sentence appealed are hereby
Affirmed.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.